Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-4 in the reply filed on January 11th, 2021 is acknowledged.
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of preparing the separator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11th, 2021.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0219245 Al) further in view of Baba et al. (US 2013/0101894 Al.
claim 1, Choi discloses a sheet type pouch exterior material for packing an electrode assembly ([0010]), the pouch exterior material comprising (Figure 4, 100): an inserting portion (111, 121, and 130) provided at a center of the pouch exterior material (100) and having a width equal to a thickness of the electrode assembly (200); accommodating portions (110 and 120) provided symmetrically at both sides of the inserting portion (111, 121, and 130) and a triangular stepped portion (160) provided at opposite ends of the inserting portion (111, 121, and 130) and having a depth gradually decreasing towards an end.
	Choi does not disclose the accommodating portions gradually deepening from a portion corresponding to a width center of the electrode assembly.
	Baba discloses a battery cell, and a battery cell container composed of two folded container portions formed by stretching in one thin sheet ([0016]).
	Baba teaches that the accommodating portions (Figure 10(a) – area containing labels “t1” and “t2”) gradually deepen from a portion corresponding to a width center of the electrode assembly (“S”). When the height of the battery increases, the capacity may be increased and may reduce the occurrence of defects ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the accommodating portions gradually deepening of Baba into the sheet type pouch exterior material of Choi in order to increase battery capacity and reduce the occurrence of defects.  
	Regarding claim 2, Modified Choi discloses all aspects of the current invention as stated above and Choi further discloses a depth of a bottom corner of each of the accommodating portions furthest from the inserting portion is equal to 1/2 of the thickness of the electrode assembly (battery) ([0037]).
claim 3, Modified Choi discloses all aspects of the current invention as stated above and Choi further discloses the pouch exterior material (Figure 4, 100) between the inserting portion (111, 121, and 130) and each of the accommodating portions (110 and 120) is a flat section.
	Regarding claim 4 Modified Choi discloses all aspects of the current invention as stated above and Choi further discloses that the outer sides (Figure 4, 122 and 140) of the accommodating portions (110 and 120) facing the inserting portion (111, 121, and 130) are substantially elongated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SORAYA JASMYN JOHNSON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721